Citation Nr: 1140897	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-35 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to November 1998 in addition to three months and six days of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The issue of competency to handle disbursement of VA funds has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep apnea and dementia.  He testified at the Board hearing that his sleep apnea symptoms started in Korea.  He recalled that his fellow service member told him that he stopped breathing in the middle of the night.  He stated that he saw a flight surgeon, Dr. T.F.B., who told him not to drink coffee.  The Veteran's wife also testified that she noticed the Veteran snoring during service.  She noticed that the problems started after they left Clark Air Force Base in 1991.  After his retirement in 1998, he started receiving treatment for sleep apnea from Dr. Neuland in 2003 when he had a sleep study.  He was having allergy symptoms and Dr. Neuland felt that this was exacerbating his sleep apnea.

The service treatment records are negative for any findings of sleep apnea.  Private treatment records from Dr. Neuland show that the Veteran started receiving treatment for asthma, mixed rhinitis, and tobacco use in November 2002.  In November 2003, the Veteran reported that he had been a snorer for years and his wife complained that it seemed like he actually stopped breathing at times when he was snoring.  The assessment included a history highly compatible with sleep apnea.  The Veteran subsequently underwent a sleep study with Dr. Koszuta in January 2004 (see report on CD-ROM dated March 14, 2011), which was reviewed by Dr. Neuland in February 2004.  The assessment was severe sleep apnea.  The Veteran submitted a copy of a sworn statement from a fellow service member in October 2007, who noted that he recalled the Veteran coughing and snoring during his military service; and that after he was involved in the "leave behind/ cleanup crew" in 1991 as a result of the eruption of Mount Pinatubo, his coughing appeared to be worse.

Although the first diagnosis of sleep apnea is not until 2004, it appears that the Veteran has complained of symptomatology associated with sleep apnea much earlier than this.  In fact, the Veteran, his wife, and fellow service member have submitted sworn statements as to symptoms associated with sleep apnea dating back to military service in the 1990s.  While the Veteran, his wife, and fellow service member are not shown to be medical professionals capable of diagnosing sleep apnea, they are competent to describe its associated symptoms.  Also, there is no reason shown to doubt their credibility in this regard.  As the record shows a current diagnosis of sleep apnea and competent and credible complaints of sleep apnea since service, a medical opinion is necessary to determine whether the present diagnosis of sleep apnea had its onset in service.  Also, since the Veteran indicated that a doctor told him that his allergy symptoms were aggravating his sleep apnea, the medical opinion should address whether the Veteran's service-connected sinusitis has caused or aggravated his sleep apnea.

With respect to the service connection claim for dementia, the Veteran's wife testified that she noticed symptoms the year before the Veteran retired.  She recalled that his driving became erratic.  After service, he was forgetful, would leave work early, and she got reports of inappropriate behavior at work.  The Veteran also testified that he had head trauma in service during a hard plane landing, at which time he injured his back, as well.  He indicated that this occurred sometime between 1992 and 1994.  He did not have trouble with dementia at the time of the head injury; and on a statement submitted with his VA Form 9, he reported that he did not seek treatment for the head injury due to mission requirements.  He also testified that he saw a neuropsychologist, Dr. Hutcheson, who felt that the Veteran's sleep apnea caused the dementia.  The Veteran submitted a CD-ROM on March 14, 2011, which listed studies that were performed assessing the link between dementia and sleep apnea.

The service treatment records are negative for any findings associated with dementia and/or head injury during service.  At entry into service, it was noted that the Veteran had a history of head trauma prior to service, once at age 5 when he fell and lost consciousness and had amnesia; and again in 1975 when he was involved in a motor vehicle accident and again lost consciousness with amnesia.  An electroencephalogram (EEG) and neurological evaluation was conducted in December 1978, which was normal.  In October 1993, the Veteran was seen for complaints of back pain, which was within the time frame that the Veteran testified he was involved in a hard plane landing during which time he hit his head and also injured his back.  But there is no mention of any hard plane landing or back injury during the relevant time frame.

After service, an October 2006 magnetic resonance imaging (MRI) report of the brain showed an impression of Chiari I Malformation.  Neurology consults from Eglin Air Force Base dated in November 2006 and January 2007 show assessments of gradual decline and problems in mental function; and mental status changes related to attention and interpersonal relationships. 

A June 2007 private treatment record from Dr. Piacente, a neurologist, notes the Veteran and his wife were there for a second neurologic opinion.  It was noted that an EEG was normal.  The impression was nearly 10-year history of behavior problems and excessive memory disturbance without other features of cognitive loss.  Dr. Piacente could not relate this impression to any objective findings seen on examination or MR scan.  There was a remote possibility of frontotemporal dementia; but Dr. Piacente's leading suspicion was that this was a functional disorder.  A November 2008 positron-emission tomography (PET)/ computed tomography (CT) scan of the brain showed an impression of relative parietal temporal hypometabolism, which could be seen with Alzheimer's type dementia.  This was to be correlated clinically.

The Veteran sought psychiatric treatment from Dr. Handel and was found to have short-term memory loss and social withdrawal and isolation.  Dr. Handel referred him to Dr. Hutcheson, a neuropsychologist, in September 2007, and he was eventually diagnosed with frontal-temporal lobe dementia with agitated depression.  In 2010, the Veteran returned to see Dr. Hutcheson and it was reported that he actually had no memory of ever seeing Dr. Hutcheson previously in 2007 (see CD-ROM submitted March 14, 2011).

The record does not show any medical history of dementia during the Veteran's military service.  However, the Veteran's wife has submitted competent and credible testimony as to symptoms associated with dementia prior to the Veteran's retirement in 1998 and soon thereafter.  Although the Veteran's wife is not shown to be a medical professional capable of providing an etiology opinion on the Veteran's dementia or a diagnosis of dementia in service, her competent and credible testimony has demonstrated that there is an indication that the Veteran's post-service diagnosis of dementia might be related to service.  For this reason, an examination is warranted addressing whether the Veteran's dementia is related to his military service.  Also, as the issue of a relationship between the Veteran's dementia and sleep apnea has been raised, this matter should be addressed as well, particularly if service connection for sleep apnea is granted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA sleep disorder examination.  The claims file must be made available to, and reviewed by, the examiner (including the information on CD-ROM submitted by the Veteran in March 14, 2011).  All appropriate testing should be conducted.

The examiner also should assess the following:

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's, his wife's, and fellow service member's statements asserting symptoms in service and since his retirement from service.

(b)  The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of sleep apnea was caused or aggravated beyond the natural progress of the disorder by the Veteran's sinusitis.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  Schedule the Veteran for a VA neuropsychology examination.  The claims file must be made available to, and reviewed by, the examiner (including the information on CD-ROM submitted by the Veteran in March 14, 2011).  All appropriate testing should be conducted.

The examiner also should assess the following:

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of fronto-temporal lobe dementia had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's wife's statements and testimony asserting symptoms in service and since his retirement from service.

(b)  The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current diagnosis of dementia was caused or aggravated beyond the natural progress of the disorder by the Veteran's sleep apnea.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal.  If either of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



